Citation Nr: 1209091	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  02-15 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for degenerative changes of the right hand.    

2.  Entitlement to an initial compensable rating for degenerative changes of the left hand.  

3.  Entitlement to an initial rating in excess of 10 percent for a right hip disability from August 24, 2000 to December 16, 2008.  

4.  Entitlement to an initial rating in excess of 30 percent for a right hip disability on and after December 17, 2008.  

5.  Entitlement to an initial rating in excess of 10 percent for a left hip disability from August 24, 2000 to December 16, 2008.  

6.  Entitlement to an initial rating in excess of 30 percent for a left hip disability on and after December 17, 2008.


7.  Entitlement to an initial rating in excess of 10 percent for a right elbow disability. 

8.  Entitlement to an initial rating in excess of 10 percent for a left elbow disability from August 24, 2000 to March 6, 2011.  

9.  Entitlement to an initial rating in excess of 20 percent for a left elbow disability on and after March 7, 2011.  

10.  Entitlement to an increased rating for limitation of motion due to status post right knee partial medial and lateral meniscectomy, currently rated as 10 percent disabling.  

11.  Entitlement to an increased rating for instability of the right knee, currently rated as 10 percent disabling.  

12.  Entitlement to an increased rating for instability of the left knee, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active service from June 1974 to June 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of July 2001, August 2004, and February 2005 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Roanoke, Virginia.  

The Veteran and his spouse testified in support of the claims at hearings held before the undersigned Veterans Law Judge in Washington, D.C., in January 2006, February 2008, and December 2009.                 

In an April 2010 decision, the Board denied the claims for the following: (1) entitlement to an initial rating in excess of 10 percent for a right hip disability from August 24, 2000 to December 16, 2008, (2) entitlement to an initial rating in excess of 30 percent for a right hip disability on and after December 17, 2008, (3) entitlement to an initial rating in excess of 10 percent for a left hip disability from August 24, 2000 to December 16, 2008, (4) entitlement to an initial rating in excess of 30 percent for a left hip disability on and after December 17, 2008, (5) entitlement to a rating in excess of 10 percent for status post right knee partial medial and lateral meniscectomy, and (6) entitlement to a rating in excess of 10 percent for a left knee disability.  In that same decision, the Board also granted a separate 10 percent rating for instability of the right knee, and a separate 10 percent rating for instability of the left knee.  In addition, the Board remanded the following claims for additional development: (1) entitlement to an initial compensable rating for degenerative changes of the right hand, (2) entitlement to an initial compensable rating for degenerative changes of the left hand, (3) entitlement to an initial rating in excess of 10 percent for a right elbow disability, and (4) entitlement to an initial rating in excess of 10 percent for a left elbow disability.   

Pursuant to the Board's April 2010 decision, the RO, in an April 2010 rating action, granted service connection for right knee instability and assigned a 10 percent rating, effective from November 10, 2008.  The RO also granted service connection for left knee instability and assigned a 10 percent rating, effective from November 10, 2008.    

In a May 2011 rating action, the RO increased the disability rating for the Veteran's service-connected left elbow disability from 10 percent to 20 percent disabling, effective from March 7, 2011 (the date of VA examination showing increased symptoms).     

The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  While this case was pending before the Court, the Office of General Counsel for VA, on behalf of VA, and the Veteran, by and through his attorney, filed a Joint Motion for Partial Remand (Joint Motion), dated in March 2011.  The parties requested that the Court partially vacate and remand for readjudication the April 2010 decision of the Board to the extent that it denied entitlement to disability ratings in excess of 10 percent prior to December 17, 2008, and in excess of 30 percent subsequent to that date for right hip and left hip disabilities; a disability rating in excess of 10 percent for limitation of motion due to status post right knee partial medial and lateral meniscectomy; a disability rating in excess of 10 percent for instability of the right knee; and a disability rating in excess of 10 percent for instability of the left knee.  The parties noted that the part of the Board's April 2010 decision to deny a disability rating in excess of 10 percent for limitation of motion due to left knee degenerative changes, and to remand the claims concerning disability evaluations for both hands and for both elbows should be left undisturbed.          

In an Order, dated in March 2011, the Court granted the Joint Motion, and that part of the Board's April 2010 decision that denied entitlement to disability ratings in excess of 10 percent prior to December 17, 2008, and in excess of 30 percent subsequent to that date for right hip and left hip disabilities; a disability rating in excess of 10 percent for limitation of motion due to status post right knee partial medial and lateral meniscectomy; a disability rating in excess of 10 percent for instability of the right knee; and a disability rating in excess of 10 percent for instability of the left knee, was vacated.  The Court remanded the case, pursuant to 38 U.S.C.A. § 7252(a) (West 2002), for compliance with the instructions contained in the Joint Motion.  Copies of the Court's Order and the Joint Motion have been placed in the claims file.

The issues of whether to reopen previously denied claims of entitlement to service connection for depression, a bilateral foot disability, to include bunions, and a prostate disability, and the issues of entitlement to service connection for carpal tunnel syndrome, a disability manifested by atrophy of the left quadriceps muscle group, a disability manifested by bowel disturbance, and a gastroesophageal disability, to include gastroesophageal reflux disease and/or gastritis, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The Veteran is in receipt of a 100 percent combined disability rating, effective from November 10, 2008, for all of his service-connected disabilities.  



FINDINGS OF FACT

1.  All of the x-ray examination reports of record of the Veteran's hands show normal hands and no evidence of degenerative changes; the Veteran's bilateral thumbs are not shown to be manifested by limitation of motion; there is no indication that the Veteran has ankylosis of any finger.

2.  For the period of time from August 24, 2000 to December 16, 2008, flexion of the right hip was from 90 to 125 degrees, and abduction was from 25 degrees to 45 degrees; functional loss caused by the hip disability did not equate to greater loss of motion.

3.  On and after December 17, 2008, the Veteran's service-connected right hip disability has been manifested by functional loss equating to flexion limited to no worse than 20 degrees.   

4.  For the period of time from August 24, 2000 to December 16, 2008, flexion of the left hip was from 90 to 125 degrees, and abduction was from 25 degrees to 45 degrees; functional loss caused by the hip disability did not equate to greater loss of motion.  

5.  On and after December 17, 2008, the Veteran's service-connected left hip disability has been manifested by functional loss equating to flexion limited to no worse than 20 degrees.   

6.  As of December 17, 2008, the Veteran's service-connected bilateral hip disability is manifested by limitation of adduction such that he cannot cross his legs.     

7.  As of December 17, 2008, the Veteran's service-connected right hip disability is manifested by limitation of rotation such that he cannot toe out more than 15 degrees on his right side.   

8.  As of December 17, 2008, the Veteran's service-connected left hip disability is manifested by limitation of rotation such that he cannot toe out more than 15 degrees on his left side.  

9.  Degenerative joint disease of the right elbow is manifested by painful motion without limitation of flexion of the forearm to 90 degrees or less, or limitation of extension limited to 75 degrees or more.

10.  For the period of time from August 24, 2000 to March 6, 2011, degenerative joint disease of the left elbow was manifested by painful motion without limitation of flexion of the forearm to 90 degrees or less, or limitation of extension limited to 75 degrees or more.  

11.  On and after March 7, 2011, the Veteran's service-connected left elbow disability has been manifested by painful motion without limitation of flexion of the forearm to 70 degrees or less, or limitation of extension limited to 90 degrees or more.  

12.  The Veteran's service-connected status post right knee partial medial and lateral meniscectomy has been characterized by pain; it has not been shown to be productive of limitation of flexion to 45 degrees.  

13.  The Veteran's service-connected status post right knee partial medial and lateral meniscectomy is shown to be productive of limitation of extension to 10 degrees; it has not been shown to be consistently productive of limitation of extension beyond 10 degrees.  

14.  From August 24, 2000, the Veteran's right knee instability more nearly approximates moderate instability.  

15.  From August 24, 2000, the Veteran's left knee instability more nearly approximates moderate instability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for degenerative changes of the right hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b)(West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002); 38 C.F.R. §  4.71a, Diagnostic Codes 5010-5228 (2011). 

2.  The criteria for an initial compensable rating for degenerative changes of the left hand have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002); 38 C.F.R. §  4.71a, Diagnostic Codes 5010-5228 (2011).  

3.  The criteria for an initial rating in excess of 10 percent for degenerative changes of the right hip from August 24, 2000 to December 16, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2011).

4.  The criteria for an initial rating in excess of 30 percent for degenerative changes of the right hip on and after December 17, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2011).  

5.  The criteria for an initial rating in excess of 10 percent for degenerative changes of the left hip from August 24, 2000 to December 16, 2008, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2011).

6.  The criteria for an initial rating in excess of 30 percent for degenerative changes of the left hip on and after December 17, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5252 (2011).  

7.  As of December 17, 2008, the criteria for a separate rating of 10 percent for a bilateral hip disability based on limitation of adduction have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5253 (2011).

8.  As of December 17, 2008, the criteria for a separate rating of 10 percent for a right hip disability based on limitation of rotation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5253 (2011).

9.  As of December 17, 2008, the criteria for a separate rating of 10 percent for a left hip disability based on limitation of rotation have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5253 (2011).

10.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the right elbow have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5206, 5207 (2011).

11.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left elbow from August 24, 2000 to March 6, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5206, 5207 (2011).

12.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the left elbow on and after March 7, 2011, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5206, 5207 (2011).

13.  The criteria for the assignment of a rating in excess of 10 percent for status post right knee partial medial and lateral meniscectomy, based on limitation of flexion, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5059, 5260 (2011).

14.  The criteria for the assignment of a separate 10 percent rating for status post right knee partial medial and lateral meniscectomy, based on limitation of extension, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

15.  The criteria for the assignment of a 20 percent rating for instability of the right knee have been met, effective from August 24, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011). 

16.  The criteria for the assignment of a 20 percent rating for instability of the left knee have been met, effective from August 24, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (b) (West 2002 & Supp. 2011); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), significantly changed the law prior to the pendency of these claims.  VA has issued final regulations to implement these statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the veteran with the claim.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA. 

Duty to Notify

VA has a duty to notify the veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 2005, May 2006, and October 2008 letters sent to the Veteran by the RO adequately apprised him of the information and evidence needed to substantiate the claims.  The RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

Additionally, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

The Board finds that VA has met these duties with regard to the claims adjudicated on the merits in this decision.  There is no issue as to providing an appropriate application form or completeness of the application.  Written notice provided in June 2005, May 2006, and October 2008 fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran received notice of the evidence needed to substantiate his claims, the avenues by which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In addition, the May 2006 and October 2008 letters informed him about how VA determines effective dates and disability ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice must "precede an initial unfavorable [agency of original jurisdiction (AOJ)] decision on a service-connection claim."  The Board notes that written notice was provided in June 2005, May 2006, and October 2008, after the decisions that are the subject of this appeal.  With respect to any timing deficiency, the Board observes that the case was subsequently readjudicated in July 2007, June 2009, April 2011, and May 2011 supplemental statements of the case (SSOC's), and, as such, the Veteran has not been prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

During the pendency of this appeal, the Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which pertains to a greater degree of specificity with respect to notice of the criteria necessary for an increased rating.  However, this decision was recently vacated by the United States Court of Appeals for the Federal Circuit (Federal Circuit).  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Also, with respect to the claims for higher initial ratings for bilateral hand disabiities, bilateral hip disabilities, and bilateral elbow disabilities, since those claims are downstream issues from that of service connection, Vazquez notice was never required.  See VAOPGCPREC 8- 2003 (Dec. 22, 2003).  The Board finds that the June 2005, May 2006, and October 2008 letters substantially satisfy the current notification requirements for the claims on appeal.  As the Veteran has not indicated any prejudice caused by a content error and no such error is apparent, the Board finds no basis for finding prejudice against the Veteran's appeal of the issues adjudicated in this decision.  See Shinseki v. Sanders, 129, S. Ct. 1696 (2009) regarding the rule of prejudicial error.

The Veteran has been provided the opportunity to respond to VA correspondence and over the course of the appeal has had multiple opportunities to submit and identify evidence.  Furthermore, he has been provided a meaningful opportunity to participate effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence, and the Veteran received VA examinations in September 2000, December 2000, April 2001, April 2004, August 2006, December 2008, May 2010, and March 2011, which were thorough in nature and adequate for the purposes of deciding these claims.  The aforementioned VA examinations revealed findings that are adequate for rating the Veteran's bilateral hand disabilities, bilateral hip disabilities, bilateral elbow disabilities, and bilateral knee disabilities.  Thus, the Board finds that the medical evidence of record is sufficient to resolve this appeal; VA has no further duty to provide an examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, it is the Board's determination that the VA fulfilled its VCAA duties to notify and to assist the Veteran, and thus, no additional assistance or notification was required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard, 4 Vet. App. at 384.


II.  Pertinent Laws and Regulations

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule) codified in 38 C.F.R. Part 4 (2011), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011).

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2011).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

The Court has considered the question of functional loss as it relates to the adequacy of assigned disability ratings.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the Court held that it is not enough for an examiner to state a range of motion.  Rather, 38 C.F.R. § 4.40 requires consideration of factors such as lack of normal endurance, function loss due to pain, and pain on use, including pain during flare-ups.  The Court also held that 38 C.F.R. § 4.45 required consideration of weakened movement, excess fatigability, and incoordination.  Moreover, the Court stated that there must be a full description of the effects of the disability on the veteran's ordinary activity.  38 C.F.R. § 4.10.

If a veteran has separate and distinct manifestations relating to the same injury, he or she should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  However, the evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  Esteban, 6 Vet. App. at 259, citing Brady v. Brown, 4 Vet. App. 203 (1993).


III. Bilateral Hand Disabilities 

A. Factual Background   

In August 2000, the Veteran filed his original claim for service connection for bilateral hand disabilities.     

In December 2000, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, it was noted that the Veteran was right hand dominant.  Upon physical examination, movement in the joints was not limited.  Bilateral thumb abduction was from 0 to 70 degrees (radial and palmar).  X-rays of the bilateral hands showed no bone, joint, or soft tissue abnormalities; normal hands.  In regard to a diagnosis for the Veteran's claimed bilateral hand condition, the examiner stated that there was no pathology on examination to render a diagnosis.    

In April 2001, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he worked at the United States Postal Office as a custodian which involved a lot of weight lifting and heavy work.  The Veteran had complaints of pain, numbness, weakness, stiffness, swelling, inflammation, fatigue, and lack of endurance in both hands.  According to the Veteran, due to his bilateral hand disabilities, he had trouble driving and holding objects.  In regard to the Veteran's claimed bilateral hand disorder, the examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  Following a review of the December 2000 x-rays of the Veteran's hands, the examiner indicated that the x-rays were negative for degenerative joint disease.  The examiner also reported that there was no localized swelling or stiffness noted in the examination.  

In May 2001, the examiner from the April 2001 examination provided an addendum to the April 2001 examination report.  In the addendum, the examiner stated that examination of the Veteran's hands revealed that the appearance was within normal limits.  In regard to whether there was a distance of how near the tips of the fingers could approximate the medial transverse fold of the palm, the examiner stated that the distance was "nil" because the Veteran was able to approximate the median transverse fold of the thumb.  The hand strength was normal on both sides.  The range of motion examination was within normal limits.  In regard to a diagnosis, the examiner stated that there was no diagnosis because there was no pathology to render a diagnosis.  

In a December 2001 statement, a VA physician stated that the Veteran had osteoarthritis in many joints, including his hands.  

In a private medical record, dated in January 2002, it was noted that the Veteran had been wearing wrist splints which had helped with the numbness in his hands.  

On April 30, 2004, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had been diagnosed with carpal tunnel syndrome.  Upon physical examination, the Veteran could tie his shoelaces without difficulty.  Index finger and the tips of the fingers approximated the proximal transverse crease of the palm.  All the fingers (index, long, ring, and little) could approximate the proximal transverse crease of the palm.  Apposition of the thumb to the base of the little finger was normal, bilaterally.  There was no ankylosing of the thumb.  According to the examiner, x-rays of the hands showed degenerative changes.  The diagnosis was bilateral hand degenerative changes.     

In an August 2004 rating action, the RO granted service connection for degenerative changes of the right hand and left hand.  The RO stated that there was a link between the current degenerative changes of the Veteran's bilateral hands and an in-service fall.  The RO assigned a noncompensable disability rating under Diagnostic Codes 5010-5228 for each hand, effective from April 30, 2004, which was the earliest date on which the evidence showed a diagnosis of a chronic disability of the hands.    

In August 2006, the Veteran underwent a VA examination that was conducted by R.G., M.D.  At that time, Dr. G. stated that he had reviewed the Veteran's claims file.  Dr. G. opined that the numbness and tingling in the Veteran's fingers and hands, including the thumb, was secondary to sensory neuropathy that was more likely than not secondary to his diagnosed diabetes mellitus.  

A VA examination was conducted in December 2006.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he had numbness in both hands.  According to the Veteran, he thought that his bilateral hand numbness was due to pushups that he did during service and arthritis.  However, the examiner noted that x-rays taken of the Veteran's hands in August 2006 were reported to show normal hands.  Neither hand showed arthritic changes, there were no fractures, and the soft tissues appeared normal.  According to the examiner, the Veteran was diagnosed with carpal tunnel syndrome in 2001.  The physical examination showed that there was no gap between the thumb and the fingers, bilaterally.  The diagnosis was bilateral carpal tunnel syndrome.    

In a VA medical statement, dated in November 2009, D.M.L., M.D., stated that the Veteran had asked him to review his records from 1978 concerning the diagnosis of his hand condition.  The Veteran was diagnosed with "arthritis" at that time.  However, x-rays from then were recorded as being within normal limits and showing no fractures.  According to Dr. L., there was no mention of arthritic changes seen on the x-rays.  In 2001, the Veteran was diagnosed with carpal tunnel syndrome.     

In March 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The examiner indicated that although the Veteran was service-connected for arthritis of both hands, he did not have that condition.  According to the examiner, the Veteran was incorrectly diagnosed with arthritis of the hands while he was in the military.  The examiner reported that the Veteran never had any x-ray findings or other objective finding of bilateral hand arthritis.  The examiner noted that the Veteran's symptoms of bilateral hand weakness and numbness were all consistent with his diagnosed carpel tunnel syndrome.     

B. Analysis

The Veteran's service-connected bilateral hand disabilities are rated under Diagnostic Codes 5010-5228.  

Arthritis due to trauma under Diagnostic Code 5010 substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2011).  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. In the absence of limitation of motion, a 10 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The criteria for rating disabilities of individual fingers of the hand were revised effective August 26, 2002.  See 67 Fed. Reg. 48784 (July 26, 2002).  Under the previous criteria, disabilities of the individual fingers were rated under Diagnostic Codes 5224, 5225, 5226 and 5227, based upon ankylosis of the thumb, index finger, middle finger and any other finger, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5224, 5225, 5226, 5227 (2002).

Under the rating criteria that became effective August 26, 2002, these diagnostic codes remained essentially the same, based upon ankylosis of the individual fingers, and new Diagnostic Codes 5228, 5229 and 5230 were added pertaining to limitation of motion of the thumb, index or long finger and ring or little finger, respectively. 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229, 5230.  

Under Diagnostic Code 5228 for limitation of motion of the thumb, a noncompensable rating is warranted for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  A 10 percent rating is warranted when the gap is one to two inches (2.5 to 5.1 cm) and 20 percent when the gap is more than two inches (5.1 cm).  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011).

As the Veteran has taken issue with the initial ratings assigned following the grant of service connection, separate ratings may be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board must evaluate the relevant evidence since April 30, 2004.  

In the instant case, the Veteran maintains that compensable ratings are warranted for his service-connected bilateral hand disabilities.  He indicates that he has chronic pain and numbness in his hands.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Upon review of the evidence of record and the applicable criteria, the Board finds that entitlement to an initial compensable rating for degenerative changes of the right hand is not warranted.  The Board also finds that entitlement to an initial compensable rating for degenerative changes of the left hand is not warranted.  The Board recognizes that the Veteran is service-connected for arthritis of both hands.  However, arthritis is diagnosed on the basis of clinical and x-ray examinations.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010) (degenerative arthritis must be confirmed by x-ray to qualify as a ratable entity.)  Given that arthritis must be objectively confirmed by X-ray, the Board notes that there are no x-ray reports of record which confirm that the Veteran has arthritis in his right hand or in his left hand.  Rather, the x-ray reports of record, dated in December 2000 and August 2006, were interpreted as showing normal hands and were specifically negative for degenerative joint disease.  

In a December 2001 statement, although a VA physician stated that the Veteran had osteoarthritis in his hands, no x-ray evidence was presented at that time documenting the claimed osteoarthritis.  In addition, in the April 2004 VA (QTC) examination, although the examiner stated that x-rays of the Veteran's hands showed degenerative changes, once again, no actual x-ray reports were presented at that time documenting the degenerative changes.  

In addition to there being no evidence of degenerative changes in either hand, the Board also notes that there is no indication that the Veteran experiences any limitation of motion of either thumb.  Thus, the criteria for compensable evaluations under Diagnostic Code 5228 are not met.  There is also no indication that the Veteran suffers from ankylosis of any finger.    

The Board recognizes that the Veteran has complaints of numbness and weakness in his hands.  However, such symptoms have been determined to be a part of his non-service-connected diabetes mellitus and/or carpal tunnel syndrome, and not a part of his service-connected degenerative changes of the bilateral hands.  The Veteran is seeking service connection for carpal tunnel syndrome and his claim has been referred to the RO for development.  However, the claim is not currently before the Board on appeal.  The Board recognizes that the Veteran underwent VA examinations in May 2010 and June 2010 which were pertinent to his claim for service connection for carpal tunnel syndrome.  Specifically, the etiology of the Veteran's carpal tunnel syndrome was discussed, and whether the Veteran's service-connected bilateral hand disabilities aggravated his carpal tunnel syndrome.  These examinations are pertinent to his claim for service connection for carpal tunnel syndrome, and not to his current claims on appeal for initial compensable ratings for degenerative changes of both hands.  

Although there is no x-ray documentation of arthritis in either hand, the Board notes that the Veteran is still service-connected for a bilateral hand disability, characterized as arthritis of the right hand and arthritis of the left hand.  Following a review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected degenerative changes of the right hand at any point in the appeal period.  The Board also finds that the Veteran is not entitled to a compensable rating for his service-connected degenerative changes of the left hand at any point in the appeal period.  The noncompensable disability evaluations are the highest ratings warranted for the appeal period.  See Fenderson, 12 Vet. App. at 119.

In reaching this decision, the Board considered the doctrine of reasonable doubt. However, since there is a preponderance of evidence against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


IV. Bilateral Hip Disabilities

A. Factual Background   

In August 2000, the Veteran filed his original claim for service connection for bilateral hip disabilities.

In December 2000, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that prolonged standing and walking increased the pain in his hips.  Examination of the hips was within normal limits.  Flexion was painful at 90 degrees on both sides; extension was to 30 degrees; adduction had pain at 15 degrees on the right, as well as the left; abduction showed pain at 25 degrees on both sides; external rotation showed pain at 30 degrees on both sides; and internal rotation showed pain at 30 degrees on the right side, as well as the left side.  There was pain on range of motion.  X-rays of the hips were reported to show no bone, joint, or soft tissue abnormality; normal hips.  Following the physical examination and a review of the Veteran's x-rays, the examiner diagnosed the Veteran with chronic bursitis of both hips.        

In April 2001, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, with respect to his hips, the Veteran stated that he had pain, weakness, stiffness, swelling, inflammation, fatigue, and lack of endurance.  He also noted that he had significant limitation of walking up stairs, bike riding, and bending movements.  The symptoms were "constant and horrible in nature."  Upon physical examination, the appearance of the hip joints was within normal limits.  In regard to range of motion of the right hip, flexion was to 90 degrees; extension was to 20 degrees; adduction was to 25 degrees; abduction was to 35 degrees; external rotation was to 40 degrees; and internal rotation was to 30 degrees.  In regard to range of motion of the left hip, flexion was to 95 degrees; extension was to 20 degrees; adduction was to 25 degrees; abduction was to 30 degrees; external rotation was to 45 degrees; and internal rotation was to 30 degrees.  There was pain on range of motion.  Following the physical examination, the examiner diagnosed the Veteran with bilateral hip strain.  There was no localized tenderness or muscle spasm during the examination.  However, the range of motion examination was severely limited due to pain with active resistance during the exam.  The examiner stated that a review of the December 2000 x-rays of the Veteran's hips showed that they were negative for bursitis or degenerative joint disease.      

In April 2004, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had constant pain in his hips.  According to the Veteran, he had lost 10 hours a week from work.  Upon physical examination, the general appearance of the hip joints was normal.  In regard to range of motion, flexion was to 125 degrees; extension was to 30 degrees; adduction was to 25 degrees; abduction was to 45 degrees; external rotation was to 60 degrees; and internal rotation was to 40 degrees, bilaterally.  The examiner stated that the Veteran's whole body was rigid and that it was difficult to examine him, as any movement of the joint or muscle would cause "cogwheel rigidity as if he had parkinsonism."  According to the examiner, there was "no DeLuca issue with pain, fatigue, weakness, lack of endurance, or incoordination."  The examiner reported that there was no ankylosing of the hip joint.  The examiner noted that x-rays of the bilateral hips showed degenerative changes.  The diagnosis was degenerative changes of bilateral hips.       

In an August 2004 rating action, the RO granted service connection for degenerative changes of the right hip and left hip.  The RO stated that there was evidence of record linking the bilateral hip arthritis to an in-service fall.  The RO assigned a 10 percent disability rating under Diagnostic Codes 5010-5252 for each hip, both effective from August 24, 2000.     

On December 17, 2008, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he had bilateral hip pain.  Upon physical examination, in regard to range of motion of the hips, flexion was to 20 degrees; extension was to 0 degrees; and abduction was to 10 degrees, bilaterally.  There was pain with range of motion.  The Veteran could not cross his left leg over his right leg.  He also could not cross his right leg over his left leg.  In addition, the Veteran could not toe out greater than 15 degrees on his right side, and he could not toe out greater than 15 degrees on his left side.  The examiner noted that he was unable to test whether there were additional limitations of motion after three repetitions because the Veteran would not allow him to complete that part of the examination.  The diagnosis was bilateral trochanteric bursitis.  In regard to the effects of the hip disabilities on the Veteran's daily activities, there were moderate effects on his ability to do chores, shop, exercise, and drive, and mild affects on his toileting and ability to dress himself. 

In a June 2009 rating action, the RO increased the disability rating for the Veteran's service-connected degenerative changes of the right hip from 10 percent to 30 percent disabling under Diagnostic Codes 5010-5252, effective from December 17, 2008.  The RO also increased the disability rating for the Veteran's service-connected degenerative changes of the left hip from 10 percent to 30 percent disabling under Diagnostic Codes 5010-5252, effective from December 17, 2008.       

B. Analysis

At the outset, the Board notes that although the Veteran is service-connected for arthritis of the right hip and the left hip, there is no x-ray documentation of record of arthritis of either hip.  In the December 2000 VA (QTC) examination, x-rays of the hips were reported to be normal.  The Board recognizes that in the April 2004 VA (QTC) examination, the examiner stated that x-rays of the Veteran's bilateral hips showed degenerative changes.  However, no actual x-ray reports were presented at that time documenting the degenerative changes.  Nevertheless, the Veteran is still service-connected for a bilateral hip disability, characterized as arthritis of the right hip and arthritis of the left hip.  Under all sets of regulations, traumatic or degenerative arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The Board also notes that the Veteran has been diagnosed with chronic bursitis of both hips.  Diagnostic Code 5019 pertains to bursitis, and under this code, bursitis is to be rated based upon the limitation of motion of the affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2011).

Normal range of motion for the hip is defined as follows: flexion to 125 degrees, extension to zero degrees, and abduction to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

Under Diagnostic Code 5252 [thigh, limitation of flexion of], flexion of the thigh limited to 45 degrees warrants a 10 percent disability rating; flexion of the thigh limited to 30 degrees warrants a 20 percent disability rating; flexion of the thigh limited to 20 degrees warrants a 30 percent disability rating; and flexion of the thigh limited to 10 degrees warrants a 40 percent disability rating.  38 C.F.R. § 4.71a.

Since the Veteran disagreed with the initial ratings following the initial grant of service connection, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 119.

In the instant case, the Veteran maintains that his staged ratings are not high enough in light of the disability that his bilateral hip disabilities cause.  He indicates that he has constant pain in his hips. In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


Initial Ratings in Excess of 10 percent for Bilateral Hip Disabilities from August 24, 2000 to December 16, 2008

In the instant case, the Board finds that for the period of time from August 24, 2000 to December 16, 2008, the evidence of record does not demonstrate the degree of disability for which an initial rating in excess of 10 percent is warranted for either hip.  On review of the QTC (VA) examination reports dated in December 2000, April 2001, and April 2004, flexion of both hips was consistently shown to be at least to 90 degrees.  In addition, in the April 2004 QTC (VA) examination, the Veteran had normal hip range of motion with flexion to 125 degrees, bilaterally.  Because these findings demonstrate that, even at its worse, flexion of the hips did not more nearly approximate or equate to flexion limited to 30 degrees, which is the criterion for the next higher rating, 20 percent, under Diagnostic Code 5252, higher initial ratings are not warranted for the period of time from August 24, 2000 to December 16, 2008.  

Next, the Board will consider whether higher initial ratings may be assigned on account of functional loss due to pain and other factors.  Even though the Veteran had pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude that the functional loss equated to more than the level of disability contemplated by the 10 percent ratings assigned for the period of time from August 24, 2000 to December 16, 2008.  The Board recognizes that in the April 2001 QTC (VA) examination report, the Veteran described his hip symptomatology as "constant and horrible in nature," and the examiner stated that the range of motion examination was severely limited due to pain.  Nevertheless, the Veteran was still able to flex his right hip to 90 degrees, and his left hip to 95 degrees.  In addition, in the April 2004 QTC (VA) examination, the Veteran had full range of motion of his hips, and even though his whole body was rigid, the examiner stated that there was "no DeLuca issue with pain, fatigue, weakness, lack of endurance, or incoordination."  Thus, even when considering additional functional loss due to pain, the evidence does not show limitation of flexion to 30 degrees or worse.  Accordingly, 38 C.F.R. §§ 4.40 and 4.45 and DeLuca provide no basis for assignment of any initial rating greater than 10 percent for either hip for the period of time from August 24, 2000 to December 16, 2008.  The Board accepts that there was pathology and pain.  However, the functional range of motion remained greater than flexion of the thigh at the hip to 30 degrees.  

The Board also observes that during the period of time from August 24, 2000 to December 16, 2008, there was no evidence of ankylosis of either hip (Diagnostic Code 5250); limitation of abduction of the thigh, with motion lost beyond 10 degrees (the criteria for a 20 percent evaluation under Diagnostic Code 5253); or flail joint of either hip (Diagnostic Code 5254).

Consequently, in light of the above, the Board finds that from August 24, 2000 to December 16, 2008, there is no diagnostic code that provides a basis for assigning a rating in excess of 10 percent for either hip.  Thus, the Board concludes that there is a preponderance of evidence against the claim for an initial rating in excess of 10 percent for degenerative changes of the right hip from August 24, 2000 to December 16, 2008.  The Board also concludes that there is a preponderance of evidence against the claim for an initial rating in excess of 10 percent for degenerative changes of the left hip from August 24, 2000 to December 16, 2008.  As there is a preponderance of evidence against the aforementioned claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 49.

Initial Ratings in excess of 30 percent for Bilateral Hip Disabilities On and After December 17, 2008

The results of the December 17, 2008 VA examination showed increased disability associated with the Veteran's service- connected bilateral hip disabilities.  On testing, the Veteran could flex the hip and thigh to only 20 degrees, bilaterally, which warranted separate 30 percent ratings under Diagnostic Code 5252, effective from December 17, 2008, the date of the VA examination showing increased symptoms.  However, the Board finds that entitlement to an initial rating in excess of 30 percent for degenerative changes of the right hip on and after December 17, 2008, is not warranted.  The Board also finds that entitlement to an initial rating in excess of 30 percent for degenerative changes of the left hip on and after December 17, 2008, is not warranted.        

With respect to limitation of motion of the bilateral hips, the Veteran's separate 30 percent ratings for each hip are already higher than the maximum ratings assignable for limitation of extension of the thigh and impairment of the thigh based on limitation of abduction.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5251, 5253).  In order for a 40 percent rating to be warranted, the evidence must show that the Veteran's flexion of the right and/or left thigh is limited to less than 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5252.  Such was not shown at the time of the December 17, 2008 VA examination; flexion was to 20 degrees, bilaterally.      

Next, the Board will consider whether higher initial ratings may be assigned on account of functional loss due to pain and other factors.  In this regard, even considering the complaints of pain and flare-ups as reported by the Veteran, given the clinical evidence of record, the Board finds that the evidence does not provide a basis for a finding of additional limitation of motion due to functional factors that would approximate the criteria for a disability rating in excess of 30 percent from December 17, 2008, based on limitation of motion of either hip.  There simply is no indication that the Veteran has experienced pain or weakness so disabling as to result in flexion of either hip limited to 10 degrees or less, so as to warrant a 40 percent disability rating under Diagnostic Code 5252.  Without sufficient evidence showing that the Veteran has a bilateral hip disability that results in functional loss equating to less than 20 degrees of flexion of either hip, a rating in excess of 30 percent is not warranted for either hip at any point from December 17, 2008.  

Although the Veteran does not meet the requirements for ratings in excess of 30 percent based on limitation of flexion of either thigh from December 17, 2008, the Board notes that at the time of the December 17, 2008 VA examination, the Veteran was unable to cross his legs.  He could not cross his left leg over his right leg, and vice versa.  Thus, because he had limitation of adduction such that he could not cross his legs, he meets the requirement for a separate 10 percent rating under Diagnostic Code 5253, effective from December 17, 2008, the date of the VA examination first showing such limitation of adduction.  In addition, at the time of the December 17, 2008 VA examination, the Veteran could not toe out greater than 15 degrees on his right side, and he could not toe out greater than 15 degrees on his left side.  Thus, due to such bilateral limitation of rotation of the hips, the Veteran meets the requirement for separate 10 percent ratings under Diagnostic Code 5253 for each hip, both effective from December 17, 2008, the date of the VA examination first showing such limitation of rotation.        

In light of the above, the Board notes that the Veteran's currently assigned separate 30 percent ratings under Diagnostic Code 5252, and the award of the 10 percent rating for limitation of adduction under Diagnostic Code 5253, the 10 percent rating for limitation of rotation of the right thigh under Diagnostic Code 5253, and the award of the 10 percent rating for limitation of rotation of the left thigh under Diagnostic Code 5253, do not amount to "pyramiding" under 38 C.F.R. § 4.14, which provides that the evaluation of the "same manifestation" under different diagnoses is to be avoided.  The Board further observes that the Court has held that separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions."  Esteban, 6 Vet. App. at 259, 262.  Here the key consideration has been met, in that the five symptomotologies, i.e., limitation of right hip and thigh flexion, limitation of left hip and thigh flexion, limitation of adduction, bilaterally, limitation of rotation of the right hip and thigh, and limitation of rotation of the left hip and thigh, concern excursions of movements in different planes, and these limitations therefore constitute different bases for rating the bilateral hip disabilities.  See 38 C.F.R. § 4.45.  As the Veteran has the aforementioned limitations, they must be rated separately to adequately compensate for functional loss associated with the bilateral hip disabilities.  See 38 C.F.R. § 4.40; see also VAOPGCPREC 9-2004 (separate ratings may be assigned for disability of the same joint where veteran has both limitation of flexion and limitation of extension of same leg).

In summary, the Board concludes that there is a preponderance of evidence against the Veteran's claim for entitlement to an initial rating in excess of 30 percent for degenerative changes of the right hip on and after December 17, 2008.  The Board also concludes that there is a preponderance of evidence against the Veteran's claim for entitlement to an initial rating in excess of 30 percent for degenerative changes of the left hip on and after December 17, 2008.  As the preponderance of the evidence is against these claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  The Board also finds that as of December 17, 2008, a separate 10 percent rating is warranted for limitation of adduction under Diagnostic Code 5253.  In addition, the Board finds that as of December 17, 2008, a separate 10 percent rating is warranted for limitation of rotation of the right hip, and a separate 10 percent rating is warranted for limitation of rotation of the left hip, both under Diagnostic Code 5253.  



V. Bilateral Elbow Disabilities

A. Factual Background  

In August 2000, the Veteran filed his original claim for service connection for bilateral elbow disabilities.

In December 2000, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had pain in his elbows.  He indicated that he worked as a custodian and that his bilateral elbow pain interfered with his ability to work.  Upon physical examination, appearance of the elbows was within normal limits.  Flexion showed pain at 120 degrees on the right and 120 degrees on the left.  Supination was to 85 degrees and pronation on both arms was without any pain.  X-rays of the Veteran's elbows were interpreted as showing degenerative changes in both elbows.  Following the physical examination and a review of the x-rays, the examiner diagnosed the Veteran with degenerative arthritis of both elbows.     

In April 2001, the Veteran underwent a VA examination which was conducted by QTC Services.  Upon physical examination, the appearance of the elbow joints was within normal limits.  In regard to range of motion of the right elbow, flexion was to 120 degrees, with pain; supination was to 75 degrees with pain; and pronation was to 80 degrees.  With respect to range of motion of the left elbow, flexion was to 100 degrees with pain; supination was to 70 degrees with pain; and pronation was to 80 degrees.  Based on the examination and a review of x-rays taken in December 2000, the examiner diagnosed the Veteran with degenerative disease at the olecranon process of both elbow joints.  The examiner stated that range of motion examination was severely limited because of pain.   

In a February 2005 rating action, the RO granted service connection for degenerative joint disease of the right elbow and left elbow.  The RO stated that there was evidence of record linking the bilateral elbow arthritis to an in-service fall.  The RO assigned a 10 percent disability rating under Diagnostic Code 5010 for each elbow, effective from August 24, 2000.

In December 2008, the Veteran underwent a VA examination.  At that time, the examiner stated that the claims file was reviewed.  The Veteran indicated that he had pain and weakness in his elbows.  The diagnosis was bilateral epicondylitis.  The examiner stated that the Veteran's bilateral elbow disabilities had moderate effects on his ability to do chores, shopping, and exercise, and mild effects on his ability to dress himself and drive.  

In May 2010, the Veteran underwent a VA examination.  Upon physical examination of his elbows, there was no tenderness medially or laterally.  The range of motion was full with 90 degrees of rotation; 145 degrees of flexion and extension; 80 degrees of pronation; and 85 degrees of supination.  

On March 7, 2011, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran indicated that he had constant pain in his elbows, and that he had flare-ups with activities such as heavy lifting.  Pain flare-ups lasted for one to two days and were alleviated with rest.  According to the Veteran, he had bilateral elbow stiffness and weakness, and they would lock up on a weekly basis.  He denied any swelling or instability.  Upon physical examination of the elbows, there was no swelling, redness, or warmth.  There was no tenderness upon palpation.  Range of motion testing was done, times 3, with no pain, fatigue, or decrease in range of motion upon repetition.  The Veteran had normal and equal 5/5 strength in both elbows.  Range of motion of the right elbow was the following: flexion was 90 to 100 degrees; extension was 40 to 90 degrees; pronation was 0 to 70 degrees; and supination was 0 to 85 degrees.  There was no pain with active motion and no additional limitations after three repetitions of range of motion.  Range of motion of the left elbow was the following: flexion was to 90 degrees; extension was 25 to 90 degrees; pronation was 0 to 70 degrees; and supination was 0 to 85 degrees.  There was no pain with active motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis on either side.  The diagnosis was bilateral elbow medial epicondylitis.  The examiner stated that the Veteran had constant pain with pain flare-ups with activities which lasted for one to two days.  The Veteran did not have incapacitating episodes of pain.  According to the examiner, the Veteran's bilateral elbow disabilities limited the use of both arms in that the constant pain caused a decrease in range of motion and the Veteran was not able to do things such as heavy lifting, carrying, repetitive motions, etc., and his employability and daily activities were affected in that way.       

In an addendum to the March 2011 VA examination report, dated in May 2011, the examiner from the March 2011 VA examination clarified the range of motion for the Veteran's elbows.  In this regard, the examiner stated that for the right elbow, extension was 40 to 100 degrees, and flexion was 100 to 40 degrees.  For the left elbow, extension was 25 to 90 degrees, and flexion was 90 to 25 degrees.  The examiner noted that the Veteran's bilateral elbow disabilities did not limit the Veteran's ability to dress, groom, toilet, bathe, or feed himself.     

In a May 2011 rating action, the RO increased the disability rating for the Veteran's service-connected left elbow disability from 10 percent to 20 percent disabling under Diagnostic Codes 5010-5206, effective from March 7, 2011.  

B. Analysis

In evaluating upper extremity disability, it is often necessary to distinguish the predominant or major upper extremity from the minor upper extremity, as such a distinction may affect the criteria for a particular level of impairment.  38 C.F.R. § 4.69.  In this case, the record reveals that the Veteran is right handed 

The RO has rated the Veteran's service-connected right elbow disability under Diagnostic Code 5010 and has rated the Veteran's service-connected left elbow disability under Diagnostic Codes 5010-5206.  However, all relevant diagnostic codes will be considered.

Under Diagnostic Code 5010, arthritis, due to trauma, substantiated by x- ray findings, is rated as degenerative arthritis.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  

Limitation of motion of the elbow and forearm is rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5206, 5207, and 5208.  The Veteran is right-handed; accordingly, his right elbow is his major elbow.

Under Diagnostic Code 5206, limitation of flexion of the forearm of the major/ minor extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion is limited to 90 degrees; a 30 percent evaluation is warranted when flexion is limited to 70 degrees; a 40 percent evaluation is warranted when flexion is limited to 55 degrees; and a 50 percent evaluation is warranted when flexion is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under Diagnostic Code 5207, limitation of extension of the forearm major/minor extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension is limited to 75 degrees; a 30 percent evaluation is warranted when extension is limited to 90 degrees; a 40 percent evaluation is warranted when extension is limited to 100 degrees; and a 50 percent evaluation is warranted when extension is limited to 110 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207.

Limitation of major/minor forearm in flexion to 100 degrees and extension to 45 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

The normal range of motion for the elbow is flexion to 145 degrees and extension to zero degrees.  Normal pronation is from zero to 80 degrees and normal supination is from zero to 85 degrees. 38 C.F.R. § 4.71, Plate I.

Since the Veteran disagreed with the initial ratings following the initial grant of service connection, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found.  Fenderson, 12 Vet. App. at 119.

In the instant case, the Veteran maintains that his ratings are not high enough in light of the disability that his bilateral elbow disabilities cause.  He indicates that he has constant pain in his elbows.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

An Initial Rating in Excess of 10 Percent for a Right Elbow Disability

Upon review of the evidence of record and the applicable criteria, the Board finds that entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right elbow is not warranted.  In consideration of Diagnostic Codes 5206 and 5207, the findings shown on the examinations of record equate to no more than a 10 percent rating for a major extremity, as the evidence does not demonstrate that flexion of the right (major) forearm is limited to 90 degrees, or that extension of the right (major) forearm is limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206, 5207.  In the December 2000 VA (QTC) examination, flexion of the right elbow was to 120 degrees.  In addition, in the April 2001 VA (QTC) examination, flexion of the right elbow was to 120 degrees.  Moreover, in the May 2010 VA examination, the Veteran had full flexion of the right elbow to 145 degrees, and in the March 2011 VA examination, flexion was to 100 degrees and extension was to 40 degrees.  [Although flexion was originally noted in the March 2011 VA examination report as 90 to 100 degrees, the examiner clarified the range of motion findings in a May 2011 addendum and stated that flexion was to 100 degrees.]  Thus, a rating in excess of 10 percent is not warranted for the Veteran's right elbow disability under Diagnostic Codes 5206 and 5207.  

Next, the Board will consider whether a higher rating may be assigned on account of functional loss due to pain and other factors.  Even though the Veteran has pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude that the functional loss equates to more than the level of disability contemplated by the 10 percent rating assigned throughout the appeal.  The Board recognizes that in the April 2001 VA (QTC) examination, the examiner stated that range of motion examination was severely limited because of pain.  However, the Veteran was still able to flex his right elbow to 120 degrees.  In addition, in the March 2011 VA examination, although the examiner stated that the Veteran had constant pain which caused a decrease in range of motion, the Veteran was still able to flex his right elbow to 100 degrees, and extend it to 40 degrees.  Moreover, the examiner stated that range of motion testing was done, times 3, with no pain, fatigue, or decrease in range of motion upon repetition.  Thus, even when considering additional functional loss due to pain, the evidence does not show limitation of flexion to 90 degrees or less, or extension limited to 75 degrees or more.  Accordingly, 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of any initial rating greater than 10 percent for the right elbow disability at any point in the appeal period.      

The Board also notes that a higher rating is unwarranted under any other applicable codes.  Ankylosis of the right elbow is not shown, and thus a higher rating is not warranted under Diagnostic Code 5205.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is inapt because there is no impairment of the flail joint.  Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is inapt because there is no limitation of supination or pronation warranting a compensable rating.  See 38 C.F.R. § Diagnostic Code 5213 (supination must be limited to 30 degrees or less for award of a compensable rating and pronation must be limited beyond the last quarter of arc to be compensable).  

Therefore, in light of the above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for degenerative joint disease of the right elbow at any point in the appeal period.  The 10 percent rating is the highest rating warranted for the appeal period.  See Fenderson, 12 Vet. App. at 119.     

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

An Initial Rating in Excess of 10 percent for a Left Elbow Disability from August 24, 2000 to March 6, 2011

Upon review of the evidence of record and the applicable criteria, the Board finds that for the period of time from August 24, 2000 to March 6, 2011, the evidence of record does not demonstrate the degree of disability for which an initial rating in excess of 10 percent for degenerative joint disease of the left elbow is warranted.  In consideration of Diagnostic Codes 5206 and 5207, the findings shown on the examinations of record during the aforementioned period of time equate to no more than a 10 percent rating for a minor extremity, as the evidence does not demonstrate that flexion of the left (minor) forearm was limited to 90 degrees, or that extension of the left (minor) forearm was limited to 75 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5206, 5207.  In the December 2000 VA (QTC) examination, flexion of the left elbow was to 120 degrees.  In addition, in the April 2001 VA (QTC) examination, flexion of the left elbow was to 100 degrees.  Moreover, in the May 2010 VA examination, the Veteran had full flexion of the left elbow from 0 to 145 degrees.  Thus, a rating in excess of 10 percent is not warranted for the Veteran's left elbow disability under Diagnostic Codes 5206 and 5207 for the period of time from August 24, 2000 to March 6, 2011.  

Next, the Board will consider whether a higher rating may be assigned on account of functional loss due to pain and other factors.  Even though the Veteran has pain, consideration of 38 C.F.R. §§ 4.40, 4.45 does not lead the Board to conclude that the functional loss equates to more than the level of disability contemplated by the 10 percent rating assigned from August 24, 2000 to March 6, 2011.  The Board recognizes that in the April 2001 VA (QTC) examination, the examiner stated that range of motion examination was severely limited because of pain.  However, the Veteran was still able to flexion his left elbow to 100 degrees.  Thus, even when considering additional functional loss due to pain, the evidence does not show limitation of flexion to 90 degrees or less, or extension limited to 75 degrees or more.  Accordingly, 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of any initial rating greater than 10 percent for the left elbow disability for the period of time from August 24, 2000 to March 6, 2011.        

The Board also notes that a higher rating is unwarranted under any other applicable codes.  Ankylosis of the left elbow is not shown, and thus a higher rating is not warranted under Diagnostic Code 5205.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is inapt because there is no impairment of the flail joint.  Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is inapt because there is no limitation of supination or pronation warranting a compensable rating.  See 38 C.F.R. § Diagnostic Code 5213 

Therefore, in light of the above, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for degenerative joint disease of the left elbow for the period of time from August 24, 2000 to March 6, 2011.  See Fenderson, 12 Vet. App. at 119.     

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against this aspect of the claim, the benefit of the doubt doctrine does not apply and this part of the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).

An Initial Rating in Excess of 20 percent for a Left Elbow Disability on and after March 7, 2011

The results of the March 7, 2011 VA examination showed increased disability associated with the Veteran's service-connected left elbow disability.  On testing, the Veteran could only flex to 90 degrees, which warranted a 20 percent disability rating under Diagnostic Code 5206, effective from March 7, 2011, the date of the VA examination showing increased symptoms.  However, the Board finds that entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the left elbow on and after March 7, 2011, is not warranted.  

Diagnostic Code 5206 (for limitation of forearm flexion), provides for a 30 percent evaluation where flexion is limited to 70 degrees; a 40 percent evaluation where flexion is limited to 55 degrees; and a 50 percent evaluation where flexion is limited to 45 degrees.  As flexion has never been shown to be less than to 90 degrees, a higher rating under Diagnostic Code 5206 is not warranted from March 7, 2011.

Diagnostic Code 5207, for limitation of elbow extension, provides for a 30 percent rating where extension is limited to 90 degrees; a 40 percent rating where extension is limited to 100 degrees; and a 50 percent rating where extension is limited to 110 degrees.  In the March 7, 2011 VA examination, extension was to 25 degrees.  Thus, as extension has never been limited by more than 25 degrees, a higher rating under Diagnostic Code 5207 is also not warranted from March 7, 2011.  

The Board has considered entitlement to an increased rating under the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holdings in DeLuca, supra.  The Board recognizes that in the March 7, 2011 VA examination, the examiner stated that the Veteran had constant pain which caused a decrease in range of motion.  However, the Board notes that the Veteran was still able to flex his left elbow to 90 degrees, and extend it to 25degrees.  Moreover, the examiner stated that range of motion testing was done, times 3, with no pain, fatigue, or decrease in range of motion upon repetition.  Thus, even when considering additional functional loss due to pain, the evidence does not show limitation of flexion to 70 degrees or less, or extension limited to 90 degrees or more.  Accordingly, 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for assignment of any initial rating greater than 10 percent for the left elbow disability on and after March 7, 2011.   

The Board further observes that a higher rating is unwarranted under any other applicable codes.  Ankylosis of the left elbow is not shown, and thus a higher rating is not warranted under Diagnostic Code 5205.  Diagnostic Code 5208 is not for application because there is not a combination of flexion limited to 100 degrees and extension limited to 45 degrees.  Diagnostic Code 5209 is inapt because there is no impairment of the flail joint.  Diagnostic Codes 5210 through 5212 are not applicable because there is no nonunion or malunion of the radius or ulna.  Finally, Diagnostic Code 5213 is inapt because there is no limitation of supination or pronation warranting a compensable rating.  See 38 C.F.R. § Diagnostic Code 5213 

Therefore, in light of the above, the Board finds that the Veteran is not entitled to an initial rating in excess of 20  percent for degenerative joint disease of the left elbow on and after March 7, 2011.  See Fenderson, 12 Vet. App. at 119.     

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since there is a preponderance of evidence against this aspect of the claim, the benefit of the doubt doctrine does not apply and this part of the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49 (1990).


VI. Limitation of Motion of the Right Knee and Instability of Both Knees

A. Factual Background  

In a July 1994 rating action, the RO granted service connection for status post right knee partial medial and lateral meniscectomy.  According to the Veteran's service treatment records, in April 1992, he underwent a partial medial and lateral meniscectomy of the right knee.  The RO assigned a 10 percent disability rating under Diagnostic Code 5257 for the Veteran's service-connected right knee disability, effective from July 1, 1994.  

In a VA Medical Center (VAMC) outpatient treatment record, dated in May 2000, the Veteran sought treatment for left knee pain.  Upon physical examination of the left knee, it was noted that there was significant quadriceps atrophy.   

On August 24, 2000, the Veteran requested that his service- connected right knee disability be reevaluated for a higher rating.

In September 2000, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had pain and weakness in his right knee, with flare-ups about once per month lasting approximately three days.  He took medications to relieve his pain, with occasional physical therapy.  Upon physical examination, right knee flexion was limited by pain with the Veteran refusing to bend the knee further past 90 degrees.  Extension was to 0 degrees.  The Drawer and McMurray's tests were negative.  X-rays of the right knee were reported to show degenerative osteoarthritis.  The pertinent diagnosis was degenerative osteoarthritis, status post partial medial and lateral meniscectomy of the right knee.       

In a QTC form, dated in September 2000, the Veteran stated that he had pain, weakness, and stiffness in his right knee.  He noted that his right knee would give way.     

In a letter from the Veteran, dated in February 2001, he stated that he had constant pain in his right knee.  

In a private medical record, dated in March 2001, the Veteran underwent a physical examination for right knee pain.  Range of motion was from 10 to 90 degrees.  The Lachman test, anterior drawer sign test, and McMurray test were all negative.  There was no varus/valgus instability.  There was localized tenderness over the patellofemoral joint with mild effusion.  The diagnosis was degenerative joint disease of the right knee.  

In a VAMC outpatient treatment record, dated in October 2001, it was noted that the Veteran's knee range of motion was from 0 to 120 degrees, bilaterally.  No instability was detected.  The Veteran was instructed to get braces for both knees.      

In a private medical record, dated in January 2002, it was noted that the Veteran had complaints of bucking of his knees.  He stated that he had a tendency for his knees to buckle, although he had not fallen.  The physical examination showed that the Veteran had pain in his knees with flexion.  There was no pertinent diagnosis.  

In a private medical record, dated in January 2003, B.S., M.D., an orthopaedic surgeon, stated that the Veteran had a history of degenerative joint disease of both knees, with bilateral knee pain.  Upon physical examination, there was right knee lateral joint line tenderness, with no effusion or erythema.  Range of motion of the right knee was from 10 to 90 degrees.  Lachman's test, anterior drawer sign test, and McMurray's test were all negative.  Dr. S. indicated that the Veteran needed quadriceps strengthening exercises program to assist giving way which was due to quadriceps atrophy relating to the long history of knee problems.       

In April 2004, the Veteran underwent a VA examination which was conducted by QTC Services.  At that time, he stated that he had constant pain and stiffness in his right knee.  According to the Veteran, he could not walk, sit, or drive for prolonged periods of time.  He noted that he lost 10 hours per week from work.  Upon physical examination, the general appearance of the right knee was normal.  There was minimum tenderness.  In regard to range of motion of the right knee, flexion was to 140 degrees and extension was to 0 degrees.  There was pain with range of motion.  The diagnosis was degenerative changes of the right knee.           

In January 2006, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Central Office in Washington, D.C.  At that time, he stated that he had instability of his knees and that since 2003, he had fallen 15 to 30 times.    

In a January 2006 letter from Mr. M.S., a supervisor at the United States Postal Service, Mr. S. stated that he had observed the Veteran on numerous occasions when his knees had given away from underneath him, while he was walking.  According to Mr. S., that happened on a daily basis.     

In a private medical record, dated in July 2007, it was noted that the Veteran sought treatment for bilateral knee pain.  The Veteran stated that recently, he was walking when his knees buckled and he fell.  Upon physical examination, range of motion was from 0 to 110 degrees.  There was atrophy of the quadriceps.  The impression was degenerative joint disease of bilateral knees.     

In a VA Form 9, dated in September 2007, the Veteran stated that he had been diagnosed with instability of both knees.  Thus, it was his belief that his bilateral knee instability should be rated.  

In a private medical record, dated in December 2007, it was reported that the Veteran sought treatment for persistent pain in his right knee.  Upon physical examination of the right knee, there was localized tenderness.  Range of motion was from 30 to 100 degrees; there was a 30-degree extensor lag.  The assessment was of degenerative joint disease of the right knee.  The Veteran received a cortisone injection.  

In February 2008, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing at the Central Office in Washington, D.C.  At that time, he stated that due to his bilateral knee instability, he had to wear braces on his knees.     

A private medical record, dated in April 2008, shows that at that time, the Veteran underwent a follow-up evaluation for his knee osteoarthritis.  The physical examination of the Veteran's right knee showed that there was localized tenderness.  Range of motion was from 10 to 110 degrees; there was a 10-degree extensor lag.  According to the examiner, there was " bilateral lower extremities SEVERE atrophy, global but quads worst. . . [which was] consistent with the Veteran's long history of degenerative joint disease of the knees and lumbar spine."  [Emphasis in the original.]     

In December 2008, the Veteran underwent a VA examination.  At that time, the examiner stated that he had reviewed the Veteran's claims file.  The Veteran had complaints of right knee pain.  The physical examination of the Veteran's right knee showed that there was tenderness and guarding of movement.  There was no instability.  Range of motion of the right knee was from 0 to 100 degrees.  There was pain with range of motion.  There were no additional limitations after three repetitions of range of motion.  There was no joint ankylosis.  The diagnosis was degenerative joint disease of the right knee.  Due to the Veteran's knee disabilities, he had increased absenteeism at work.  In regard to the effects of the knee disabilities on his daily activities, the Veteran was unable to participate in sports, there were severe effects on his ability to do chores and exercise, and moderate effects on his ability to shop and participate in recreational activities.  

In an April 2010 decision, the Board stated that although instability of the Veteran's knees had not been objectively observed upon examination (in March 2001 and October 2001 examinations, there were findings of no instability), the Veteran had given a consistent history of continuing pain involving each knee.  In addition, an individual with whom he had worked had referred to observations of the Veteran having difficulty with stability of each knee.  The Board determined that the Veteran was credible in his description of the impact of pain, and the Board indicated that pain had been noted by various examiners while performing testing involving the knees.  Accordingly, the Board concluded that the Veteran was entitled to a separate 10 percent rating for instability involving each knee.   

Pursuant to the Board's April 2010 decision, the RO, in an April 2010 rating action, granted service connection for right knee instability and left knee instability.  In addition, the RO assigned a 10 percent disability rating under Diagnostic Code 5257 for right knee instability, effective from November 10, 2008, and a 10 percent disability rating under Diagnostic Code 5257 for left knee instability, effective from November 10, 2008.  

B. Analysis 

The Veteran is currently receiving a 10 percent disability rating under Diagnostic Code 5259 for his service-connected status post right knee partial medial and lateral meniscectomy.  The Veteran is also receiving separate 10 percent ratings for instability of the right knee and left knee, pursuant to Diagnostic Code 5257.

Under Diagnostic Code 5259, a maximum award of 10 percent is warranted when there is the removal of semilunar cartilage, symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2011).

Under Diagnostic Code 5257, the schedular criteria call for a 10 percent disability rating for slight impairment of a knee, namely recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for moderate impairment, and a 30 percent disability rating is assigned for severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2011).

Under Diagnostic Code 5258, a 20 percent rating is the maximum assignable for cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

In regard to limitation of motion, Diagnostic Code 5260 provides that limitation of flexion of the knee to 60 degrees warrants a zero percent evaluation.  Limitation of flexion of the knee to 45 degrees warrants a 10 percent evaluation.  A 20 percent evaluation requires that flexion be limited to 30 degrees, and a 30 percent evaluation requires that flexion be limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Diagnostic Code 5261 provides that limitation of extension of the knee to 5 degrees warrants a zero percent evaluation, and to 10 degrees warrants a 10 percent evaluation.  A 20 percent evaluation requires that extension be limited to 15 degrees, and a 30 percent evaluation requires that extension be limited to 20 degrees.  A 40 percent evaluation requires that extension be limited to 30 degrees, and a 50 percent evaluation requires that extension be limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).

Diagnostic Code 5262 provides that malunion of the tibia or fibula with slight knee disability warrants a 10 percent evaluation.  With moderate knee disability, a 20 percent evaluation is warranted, and with marked knee or ankle disability, a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011). Nonunion of the tibia or fibula with loose motion requiring a brace warrants a 40 percent evaluation.  Id.  

Normal knee motion is from zero degrees to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).

In determining the disability evaluation, VA has a duty to consider all possible regulations which may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the veteran the reasons and bases utilized in the Government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

The VA General Counsel has held that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 and Diagnostic Code 5261 may be assigned for disability of the same joint, if none of the symptomatology on which each rating is based is duplicative or overlapping. VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2005).

Where entitlement to compensation has already been established and an increase in the severity of the disability is at issue, as in this case, "the relevant temporal focus. . . . is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart v. Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In this regard, the Court has recognized that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms what would warrant different ratings."  Hart, supra, at 509.

The Veteran maintains that his ratings are not high enough in light of the disability that his right knee arthritis and bilateral knee instability cause.  He indicates that he has constant pain in his right knee.  In addition, he notes that due to his bilateral knee arthritis, his quadriceps had atrophied which caused him to experience instability in his knees.  In this regard, lay statements are considered to be competent evidence when describing symptoms of a disease or disability or an event.  However, symptoms must be viewed in conjunction with the objective medical evidence of record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board will first address the Veteran's service-connected status post right knee partial medial and lateral meniscectomy.  In this regard, the Board notes that the maximum schedular rating of 10 percent has been assigned under Diagnostic Code 5259 for aforementioned service-connected right knee disability.  Consequently, the Board will analyze other potentially applicable rating criteria.  

The Veteran is not shown to have ankylosis of the right knee to warrant a separate evaluation under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  In the December 2008 VA examination, there was no joint ankylosis.    

There is no evidence of dislocated semilunar cartilage in the right knee with frequent episodes of locking, pain, and effusion into the joint.  The Board finds, therefore, that a separate evaluation is not warranted under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a, Diagnostic Code 5258 (2011).

In regard to Diagnostic Codes 5260 and 5261, the Board finds that a separate or higher evaluation is not warranted under Diagnostic Code 5260.  However, the Board does find that a separate 10 percent rating is warranted under Diagnostic Code 5261 based on limitation of extension of the Veteran's right knee.  See VAOPGCPREC 9-04 (separate ratings for limitation of flexion and limitation of extension).  

With respect to range of motion of the Veteran's right knee based on flexion, although slight limitation of motion is shown, such limitation of motion is not to a compensable degree.  That is, flexion is not limited to 45 degrees or less.  In fact, upon a review of the evidence of record since August 2000 when the Veteran initially filed his claim for an increased rating, right knee flexion has ranged from 90 to 140 degrees.  In addition, although in the September 2000 VA examination, right knee flexion was limited by pain with the Veteran refusing to bend the knee further past 90 degrees, nevertheless, in the December 2008 VA examination, right knee flexion was to 100 degrees and even though there was pain with range of motion, there were no additional limitations after three repetitions of range of motion.  Thus, although pain has been the primary problem experienced by the Veteran, the available medical evidence does not suggest that loss of function due to pain, weakness, etc. equate to limitation of flexion to 45 degrees or less.  Accordingly, even when considering the Veteran's right knee pain, his right knee disability does not approximate a 10 percent rating under Diagnostic Code 5260.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, supra.  Further, the Board notes that the Veteran's symptom of pain has already been considered in assigning his 10 percent evaluation under Diagnostic Code 5259 above.  The Board finds, therefore, that a separate evaluation is not warranted under Diagnostic Code 5260 based on limitation of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2011).

Nevertheless, the Board finds that a separate 10 percent rating is warranted under Diagnostic Code 5261 based on limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2011).  Under Diagnostic Code 5261, extension of the knee limited to 10 degrees warrants a 10 percent rating.  The Board observes that in examination reports dated in September 2000, October 2001, April 2004, July 2007, and December 2008, the Veteran was noted to have full extension of his right knee to 0 degrees.  However, in examination reports dated in March 2001, January 2003, and April 2008, the Veteran's right knee extension was limited to 10 degrees.  The only time the Veteran had extension of his right knee limited beyond 10 degrees was in December 2007.  In a private medical record, dated in December 2007, the Veteran was noted to have a 30-degree extensor lag; thus, extension of the right knee was limited to 30 degrees.  Accordingly, to the extent that the Veteran has shown any consistent limitation of extension, it has been limited to 10 degrees and not beyond, including not to 30 degrees.  Even when considering the Veteran's right knee pain, he has not shown any consistent limitation of extension other than limitation to 10 degrees.  See 38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca, supra.  Although he had a 30-degree extensor lag in December 2007, he did not repeatedly shown such a limitation of extension.  Therefore, in light of the above, the Board finds that a separate 10 percent rating, and no higher than 10 percent, is warranted under Diagnostic Code 5261 for limitation of extension of the right knee.     

Next, the Board will address whether higher ratings are warranted for the Veteran's bilateral knee instability.  As previously stated, although bilateral knee instability has not been objectively demonstrated upon physical examination, the Board accepts as true that the Veteran experiences bilateral knee instability.  In addition, as noted in the Joint Motion, the Veteran has presented evidence concerning the severity of his quadriceps atrophy, which is apparently the cause of his bilateral knee instability.  In May 2000, it was noted that the Veteran had significant quadriceps atrophy.  In a private medical record, dated in January 2003, Dr. B.S. stated that the Veteran needed quadriceps strengthening exercises program to assist giving way which was due to quadriceps atrophy relating to the long history of knee problems.  In addition, in July 2007, it was reported that the Veteran had atrophy of the quadriceps.  Moreover, in a private medical records, dated in April 2008, an examiner stated that there was " bilateral lower extremities SEVERE atrophy, global but quads worst. . . [which was] consistent with the Veteran's long history of degenerative joint disease of the knees and lumbar spine."  [Emphasis in the original.]  The Board also notes that the Veteran has testified as to the severity of his bilateral knee instability and how he has experienced numerous falls.       

Under Diagnostic Code 5257, the schedular criteria call for a 10 percent disability rating for slight impairment of a knee, namely recurrent subluxation or lateral instability.  A 20 percent disability rating is warranted for moderate impairment, and a 30 percent disability rating is assigned for severe impairment.  In light of the above, the Board finds that the Veteran's bilateral knee instability more nearly approximates moderate instability.  Therefore, a 20 percent rating is warranted under Diagnostic Code 5257 for right knee instability, and a 20 percent rating is warranted under Diagnostic Code 5257 for left knee instability, both effective from August 24, 2000, the date of the Veteran's claim for an increased rating.  See 38 C.F.R. § 3.400 (2011).  The Board recognizes that the RO had previously assigned an effective date of November 10, 2008, for the Veteran's bilateral knee instability.  The RO stated that the date of the Veteran's claim for service connection for bilateral knee instability was on November 10, 2008.  However, the Board observes that the issue of whether the Veteran deserved separate ratings for instability of the knees, was a part of the Veteran's original claim for an increased rating for his bilateral knee disability, which was filed on August 24, 2000.       

The Board also notes that the next higher rating of 30 percent is not assignable for either knee, as the record does not contain any findings of severe instability of either knee or of functional impacts that more nearly approximate severe instability.   

In summary, the Board concludes that there is a preponderance of evidence against the Veteran's claim for entitlement to a rating in excess of 10 percent for status post right knee partial medial and lateral meniscectomy, based on limitation of flexion.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Ortiz, supra; Gilbert, supra.  The Board also finds that a separate 10 percent rating is warranted for status post right knee partial medial and lateral meniscectomy, based on limitation of extension.  In addition, the Board finds that the Veteran's service-connected right knee instability warrants a 20 percent rating under Diagnostic Code 5257, effective from August 24, 2000.  The Board further finds that the Veteran's service-connected left knee instability warrants a 20 percent rating under Diagnostic Code 5257, effective from August 24, 2000.


VII.  Extraschedular Consideration

According to VA regulations, an extraschedular disability rating is warranted when a case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

Here, the record reflects that the Veteran has not required frequent hospitalizations for his bilateral hand disabilities, bilateral hip disabilities, bilateral elbow disabilities, and/or bilateral knee disabilities, and also shows that the manifestations of the disabilities are consistent with those contemplated by the schedular criteria. In short, the rating criteria contemplate not only the symptoms but the severity of these disabilities. Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.








ORDER

Entitlement to an initial compensable rating for degenerative changes of the right hand, is denied.    

Entitlement to an initial compensable rating for degenerative changes of the left hand, is denied.  

Entitlement to an initial rating in excess of 10 percent for a right hip disability from August 24, 2000 to December 16, 2008, is denied.

Entitlement to an initial rating in excess of 30 percent for a right hip disability on and after December 17, 2008, is denied.  

Entitlement to an initial rating in excess of 10 percent for a left hip disability from August 24, 2000 to December 16, 2008, is denied.  

Entitlement to an initial rating in excess of 30 percent for a left hip disability on and after December 17, 2008, is denied.

A separate 10 percent rating for limitation of adduction of the bilateral hips under Diagnostic Code 5253, effective from December 17, 2008, is granted, subject to controlling regulations applicable to the payment of monetary awards.

A separate 10 percent rating for limitation of rotation of the right hip under Diagnostic Code 5253, effective from December 17, 2008, is granted, subject to controlling regulations applicable to the payment of monetary awards.

A separate 10 percent rating for limitation of rotation of the left hip under Diagnostic Code 5253, effective from December 17, 2008, is granted, subject to controlling regulations applicable to the payment of monetary awards.

Entitlement to an initial rating in excess of 10 percent for a right elbow disability is denied. 

Entitlement to an initial rating in excess of 10 percent for a left elbow disability from August 24, 2000 to March 6, 2011, is denied.  

Entitlement to an initial rating in excess of 20 percent for a left elbow disability on and after March 7, 2011, is denied.  

Entitlement to a rating in excess of 10 percent for status post right knee partial medial and lateral meniscectomy, based on limitation of flexion, is denied.  

Entitlement to a separate 10 percent rating for status post right knee partial medial and lateral meniscectomy, based on limitation of extension, is granted, subject to controlling regulations applicable to the payment of monetary awards.  

A rating of 20 percent, but no more than 20 percent, for right knee instability, effective from August 24, 2000, is granted, subject to the regulations governing the payment of monetary benefits.

A rating of 20 percent, but no more than 20 percent, for left knee instability, effective from August 24, 2000, is granted, subject to the regulations governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


